Citation Nr: 1141545	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-27 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This case was brought before the Board in December 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the instant claim was previously remanded by the Board in December 2010 for additional development.  Specifically, the Board ordered a VA examination be provided to determine the impact of the Veteran's service-connected disabilities on his employability.  For the reasons discussed below, the Board finds that another remand is required.

The Veteran is service-connected for the following disabilities: posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable.  The Veteran's combined disability evaluation is 70 percent.  

Following the Board's remand, the Veteran was provided a VA mental health examination in April 2011.  After reviewing the claims file and examining the Veteran, the VA examiner opined that, while the Veteran's PTSD affects his mood, judgment, relationships with others and cognitive abilities, it does not alone preclude him from securing substantially gainful employment.  However, no rationale was provided for this opinion and it is unclear whether the examiner considered the Veteran's educational and occupational background.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Therefore, as the April 2011 VA examiner did not provide a rationale in support of his opinion that the Veteran's service-connected PTSD does not preclude substantially gainful employment, a new medical opinion, with supporting rationale, must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file is to be reviewed by a VA examiner and an opinion is to be offered as to whether it is at least as likely as not that the Veteran is unable to follow substantially gainful employment due solely to his service-connected disabilities, which are: PTSD, tinnitus and bilateral hearing loss.  If it is determined that a physical or mental examination of the Veteran is necessary in order to render this opinion, one is to be arranged. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


